internal_revenue_service number release date index number ----------------------------- ----------------------------------------------------- ------------------------------- ---------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number ---------------------- refer reply to cc fip b02 plr-116460-16 date date legend taxpayer state a sponsor date date securitizer a b x dear --------------- ------------------------------------------------------------------------------------- --------------- -------------------------- -------------- ---------------- ----------------- ---- ---- ---- this is in reply to a letter dated date and supplemental submissions requesting a ruling on behalf of taxpayer taxpayer requests a ruling that it does not have a power to vary its investments under sec_301_7701-4 of the procedure and administration regulations facts taxpayer is a statutory trust formed under the laws of state a sponsor sponsored the formation of taxpayer on various dates each date a sale date during a 90-day period between date and date the aggregation period in connection with taxpayer’s formation taxpayer purchased residential mortgage loans the mortgage obligations from sponsor sponsor remains the servicer on the mortgage obligations sold to taxpayer the mortgage obligations are mortgages evidenced by promissory notes or other similar evidence_of_indebtedness each of which is a first mortgage deed_of_trust or plr-116460-16 similar security instrument on residential property consisting of one-to-four family dwelling units individual condominium units or individual units in planned unit developments the aggregate mortgage obligations sold by sponsor to taxpayer during the aggregation period comprise the mortgage pool on each sale date taxpayer simultaneously sold the acquired mortgage obligations to securitizer in exchange taxpayer received securitizer-issued mortgage-backed_securities taxpayer then transferred most of the mortgage-backed_securities to sponsor in a transaction disregarded for federal_income_tax purposes and retained one mortgage-backed security representing a x basis point interest-only strip the retained i o strip taxpayer represents that the retained i o strip is not related to any amounts received by sponsor for normal mortgage servicing rights and that the retained i o strip qualifies to be treated as a stripped_coupon under sec_1286 of the internal_revenue_code in addition as part of the transactions with securitizer taxpayer agreed to provide collateral equal to a of the outstanding principal balance on the mortgage pool for a period of b years taxpayer has deposited cash into the cash collateral account to satisfy this requirement taxpayer also holds two other cash accounts the interest account and the distribution account under the terms of the trust agreement taxpayer is permitted to acquire and hold the retained i o strip the cash collateral account the interest account and the distribution account the cash collateral account and the interest account may be invested in cash u s dollar denominated demand deposits held at us financial institutions that are member banks of the federal reserve system and money market funds described in revrul_2012_17 2012_25_irb_1018 the distribution account will be funded by transfers from the cash collateral account and the interest account taxpayer is not permitted to acquire any other assets taxpayer only has the right to invest as described above and does not have the power to dispose sell reinvest purchase or vary the investments of taxpayer in any manner not described above law and analysis sec_7701 provides that the term corporation includes associations sec_301_7701-4 provides that an investment_trust will not be classified as a_trust if there is a power under the trust agreement to vary the investment of the certificate holders in 122_f2d_545 2d cir cert_denied 314_us_701 the court stated that a power to vary the investment plr-116460-16 of the certificate holders exists if there is managerial power under the trust instrument that enables a_trust to take advantage of market variations to improve the investment of the investors the court held that a power to acquire new bonds upon the admission of new investors where existing investors would acquire a pro_rata interest in the new bonds was a power to vary the investment of the existing investors as the power allowed the trustee to take advantage of market variations in a manner that could improve the investment of the original investors although a trustee may not actually exercise all the powers and discretion granted under the trust agreement the parties are not at liberty to say that their purpose was other or narrower than that which they formally set forth in the instrument under which their activities were conducted 296_us_369 xv-1 c b in revrul_75_192 1975_1_cb_384 a trustee receives principal and interest payments on a pool of mortgages under the trust agreement the trustee will make quarterly distributions of all principal and interest payments received to each investor in proportion to its interest during the period between quarterly distribution dates the trustee is required to invest cash on hand in short-term obligations of or guaranteed by the united_states or any agency_or_instrumentality thereof and in certificates of deposit of any bank or trust company having a minimum stated surplus and capital the trustee is permitted to invest only in obligations maturing prior to the next distribution date and is required to hold such obligations until maturity all the proceeds received from the mortgage payments along with the interest earned on these short-term investments and deposits will be distributed to the investors quarterly the trustee has no authority under the trust agreement to purchase new securities or mortgages or to make any other new investments the revenue_ruling concludes that the requirements limit the trustee to a fixed return similar to that earned on a bank account and eliminate any opportunity to profit from market fluctuations in revrul_86_92 1986_2_cb_214 a_trust holds tax- exempt bonds and contracts to purchase tax-exempt_bonds the contracts provide that the bonds must be transferred to the trust within days of the trust’s creation if a bond is not transferred for reasons beyond the control of the trustee or the trust’s sponsor the sponsor has days within which to transfer different bonds of substantially the same character and quality the revenue_ruling concludes that neither the trustee nor the sponsor has a power to take advantage of market variations to improve the investment of certificate holders the powers are incidental to the organization of the trust in this case taxpayer has limited ability to alter the assets it holds taxpayer may only hold the retained i o strip the cash collateral account the interest account and the distribution account the cash collateral account and the interest account may only be invested in cash u s dollar denominated demand deposits held at us financial institutions that are member banks of the federal reserve system and money plr-116460-16 market funds described in revrul_2012_17 because taxpayer does not have the discretion to make an investment decision to reinvest the retained i o strip in other assets and may only invest the cash collateral account and the interest account in assets similar to those described in revrul_75_192 even if taxpayer does change the assets held by the cash collateral account and the interest account it is limited to a return similar to that earned on a bank account and has eliminated any opportunity to profit from market fluctuations therefore taxpayer does not have a managerial power under the trust instrument that enables taxpayer to take advantage of market variations to improve the investment of the holders and taxpayer does not have a power to vary the investment of the certificate holders under sec_301_7701-4 conclusion based on the information submitted and representations made we conclude that the trust if operated in accordance with the above representations will not have a power to vary under sec_301_7701-4 sincerely pamela lew senior counsel branch office of associate chief_counsel financial institutions products cc
